         Case 5:18-cv-01261-SLP Document 20 Filed 07/11/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

SUMMER STOCKBRIDGE,           )
                              )
            Plaintiff,        )
                              )
v.                            )                          Case No. CIV-18-1261-SLP
                              )
CHARLES CLAY DAWSON and       )
INDEPENDENT SCHOOL DISTRICT   )
   NO. 115 OF POTTAWATOMIE    )
   COUNTY, STATE OF OKLAHOMA, )
                              )
            Defendants.       )

                                        ORDER

       Before the Court is the Partial Motion to Dismiss [Doc. No. 6] filed by Defendant

Independent School District No. 115 of Pottawatomie County (also known as Wanette

Public Schools). It is at issue. See Resp., Doc. No. 17; Reply, Doc. No. 18.

       Among other arguments in its motion, the School District argues that Plaintiff has

not stated a 42 U.S.C. § 1983 claim based on substantive due process via the danger

creation doctrine. Both parties have addressed the six-factor test required in a danger

creation claim, but neither party has addressed the prerequisites to reaching that test. See

Gray v. Univ. of Colo. Hosp. Auth., 672 F.3d 909, 927-30 (10th Cir. 2012); see also id. at

920 n.8 (affirming the six-factor test discussed by the parties, but reiterating that it only

applies once “[two] preconditions necessary in this Circuit—affirmative conduct and

private violence—to invok[e] the state-created danger theory” have been met). The Court,

therefore, directs Plaintiff and the School District to submit supplemental briefing on the
         Case 5:18-cv-01261-SLP Document 20 Filed 07/11/19 Page 2 of 2



issue of whether the Court may reach the six-factor test at this stage of the case or what

other actions should be taken by the Court.

       IT IS THEREFORE ORDERED that the parties are to submit supplemental briefing

as directed herein within 14 days of the issuance of this Order. The parties’ supplemental

briefs shall not exceed 10 pages. Responses to the opposing party’s briefs (also not be

exceed 10 pages) may be filed within 14 days of the brief being responded to. Reply briefs

are not anticipated.

       IT IS SO ORDERED this 11th day of July, 2019.




                                              2
